Title: To Alexander Hamilton from Jean Baptiste de Ternant, 22 August 1792
From: Ternant, Jean Baptiste de
To: Hamilton, Alexander



Phile. 22 aout 1792

D’après le changement que vous avez consenti de faire à l’epoque du payement qui devoit avoir lieu le lr. sepe. prochain, j’ai à vous prier de vouloir bien faire payer au Consul de france de la forest ou à son ordre, 26,088 piastres le 15 du mois prochain et 17,936 piastres le lr. octobre suivant. Quand le montant et les epoques des besoins subséquents seront particulierement determinés j’aurai l’honeur de vous en prevenir.
 